DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetzlaff (US 2004/0236325).
Regarding claim 1, Tetzlaff teaches a jaw member of an electrosurgical forceps, comprising:
a jaw body (24);
an electrically conductive tissue sealing surface extending along a length of the jaw body (115) and configured to connect to a source of electrosurgical energy for conducting electrosurgical energy through tissue (115 to connect to a generator as in par. [0050]); and an insulative housing coupling the jaw body and the electrically conductive tissue sealing surface (111), and wherein the insulative housing 

    PNG
    media_image1.png
    493
    598
    media_image1.png
    Greyscale

	Graphic A: Oblique surface as interpreted by Examiner.
Regarding claim 2, Tetzlaff teaches wherein the oblique surface terminates proximally at a proximal edge of the insulative housing (proximal end of the surface of 108 terminates at the proximal edge of the jaw housing with 106).
Regarding claim 3, Tetzlaff teaches wherein the proximal edge of the insulative housing extends perpendicularly relative to a longitudinal plane defined by the electrically conductive tissue sealing surface (edge of 111 is perpendicular to 116 as in Fig. 2).
Regarding claim 4, Tetzlaff is silent wherein the oblique surface extends downwardly at an angle from the proximal edge of the insulative housing to a bottom surface of the insulative housing (the oblique surface of 108 extends from the proximal edge of the housing toward a bottom surface opposite the conductive surface 115).
Regarding claim 5, Tetzlaff teaches wherein the oblique surface is non-parallel relative to a longitudinal plane defined by the electrically conductive tissue sealing surface and non-perpendicular relative to the longitudinal plane (the oblique surface as in Graphic A is nonparallel to the longitudinal plane of the sealing surface and non-perpendicular to the longitudinal plane).
Regarding claim 6, Tetzlaff teaches wherein the oblique surface is a pair of oblique surfaces each disposed on a respective lateral side of the insulative housing (108 with the oblique surface as in Graphic A, and an opposite surface).
Regarding claim 7, Tetzlaff teaches wherein the insulative housing is overmolded to the jaw body and the electrically conductive tissue sealing surface (111 overmolded to 115 analagous to 121 overmolded to 126).
Regarding claim 8, Tetzlaff teaches wherein the jaw body has a pair of lateral sides, the insulative housing overmolded to the pair of lateral sides (111 overmolded to 115).
Regarding claim 14, Tetzlaff teaches further comprising a jaw insert disposed within the jaw body and electrically insulating the electrically conductive tissue sealing surface from the jaw body (22 with insert 439 to insulate the electrode).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetzlaff in view of Chojin (US 2011/0190765).
Regarding claim 9, Tetzlaff is silent wherein each of the pair of lateral sides of the jaw body defines a plurality of holes for receiving a portion of the insulative housing therein. However, Tetzlaff teaches holes for receiving a portion of the insulative housing therein at a topmost surface (sockets 41 on jaw to receive detents/pin 122 and 124).
However, Chojin teaches securing jaw parts on the lateral sides of the jaw body (Fig. 2a-b with parts 216 inserting into jaw holes 116).It would have been obvious to one of ordinary skill in the art to modify Tetzlaff to secure the insulative housing to the jaw body at the lateral sides rather than at a topmost surface, as taught by Chojin. This rearrangement of parts would work equally well to secure the components of the jaw together.
Regarding claim 10, Tetzlaff teaches wherein at least one hole of the plurality of holes is disposed adjacent the oblique surface of the insulative housing (the hole 124 is near the oblique surface).
Regarding claims 11-12, Tetzlaff is silent wherein the jaw member further comprising a pair of laterally spaced parallel flanges extending proximally from a proximal end of the jaw body, wherein two holes of the plurality of holes is formed in the respective pair of flanges, the oblique surface is a pair of oblique surfaces each having at least a portion disposed over the respective pair of flanges, but teaches two oblique surfaces (the oblique surface of Graphic A, and the opposite surface).
Chojin teaches wherein the jaw member further comprising a pair of laterally spaced parallel flanges extending proximally from a proximal end of the jaw body (parallel sides of 110a at the proximal end of the jaw body), wherein two holes of the plurality of holes is formed in the respective pair of flanges (holes 116).

Regarding claim 13, Tetzlaff teaches wherein the plurality of holes is three holes (three holes for 122 and 124 as in at least Fig. 16b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Couture (US 2002/0188294) teaches jaws with a body, insulative housing, and electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794